NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                 No. 13-4663
                                 ___________

                               MUWSA GREEN,
                                        Appellant

                                       v.

       BRIAN D. COLEMAN, SCI Fayette Facility Manager/Superintendent;
     STEPHEN BUZAS, Unit Manager; SUSAN BERRIER, Chief Health Care
  Administrator; GARY GALLUCCI, SCI Fayette Psychologist; LOUIS BOZELLI,
  Licensed Psychology Manager; JANE/JOHN DOE, Mental Health Doctor or Staff
                   ____________________________________

                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                     (D.C. Civil Action No. 2-13-cv-00008)
                 Magistrate Judge: Honorable Cynthia R. Eddy
                  ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                               August 18, 2014
             Before: JORDAN, COWEN and BARRY, Circuit Judges

                        (Opinion filed: August 19, 2014)
                                 ___________

                                  OPINION
                                 ___________

PER CURIAM
       Muwsa Green, proceeding pro se, appeals from the District Court’s order granting

the defendants’ motion pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss

his complaint. For the reasons that follow, we will affirm.

                                              I.

       Green, a Pennsylvania prisoner, filed a complaint pursuant to 42 U.S.C. § 1983

against various employees and administrators of SCI-Fayette. In his complaint, Green

alleged that the defendants violated his First Amendment rights by retaliating against him

after he filed a lawsuit against another correctional institution. He also alleged that the

defendants violated his Eighth Amendment rights by failing to treat his medical and

mental health issues and by failing to respond appropriately to his suicide attempts.

Finally, Green alleged that the defendants violated his rights pursuant to the Fourteenth

Amendment and the Americans with Disabilities Act. Before the defendants had been

served, Green filed an amended complaint largely restating his original allegations. One

defendant moved to dismiss the complaint for failure to state a claim, and before the court

ruled on the motion, Green filed a second amended complaint, as well as a response in

opposition to the motion to dismiss. The second amended complaint restated the

allegations of the original and first amended complaints. The remainder of the

defendants then moved jointly to dismiss the complaint for failure to state a claim. The

parties consented to a Magistrate Judge’s exercise of the jurisdiction of the District Court.




                                              2
The Magistrate Judge granted the defendants’ motion to dismiss and determined that

leave to amend further would be futile. Green timely appealed.1

                                               II.

       We exercise plenary review over the District Court’s dismissal order. See Malleus

v. George, 641 F.3d 560, 563 (3d Cir. 2011). Dismissal is appropriate where the pleader

has not alleged “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations

omitted). This inquiry has three parts: “(1) identifying the elements of the claim, (2)

reviewing the complaint to strike conclusory allegations, and then (3) looking at the well-

pleaded components of the complaint and evaluating whether all of the elements

identified in part one of the inquiry are sufficiently alleged.” Malleus, 641 F.3d at 563.

“[A]n unadorned, the-defendant-unlawfully-harmed-me accusation” is not sufficient for a

complaint to survive a motion to dismiss for failure to state a claim. Iqbal, 556 U.S. at

678.

       Upon review, we agree with the Magistrate Judge that Green’s complaint failed to

state a claim. As an initial matter, the Magistrate Judge correctly dismissed Green’s

retaliation claim. A plaintiff in a retaliation case must prove that: (1) he engaged in

constitutionally protected conduct, (2) “he suffered some adverse action at the hands of


1
  We have jurisdiction pursuant to 28 U.S.C. § 1291. We are mindful that a pro se
litigant’s complaint is to be construed liberally. See Alston v. Parker, 363 F.3d 229, 234
(3d Cir. 2004).
                                               3
the prison officials”; and (3) “his constitutionally protected conduct was a substantial or

motivating factor in the decision to [take that action].” Rauser v. Horn, 241 F.3d 330,

333 (3d Cir. 2001) (internal quotation marks omitted). The requisite causal connection

can be demonstrated by “(1) an unusually suggestive temporal proximity between the

protected activity and the allegedly retaliatory action, or (2) a pattern of antagonism

coupled with timing to establish a causal link.” Lauren W. ex rel. Jean W. v. DeFlaminis,

480 F.3d 259, 267 (3d Cir. 2007). Green stated in a conclusory fashion that the

defendants poisoned his food and assigned him to the Restricted Housing Unit (RHU) in

response to his lawsuit against SCI-Waymart. Dkt. No. 28, at 3. Despite amending his

complaint twice, Green did not allege any facts that would satisfy the third element of a

retaliation claim, such as the timing of the events in question. Likewise, his appellate

brief does not suggest that he could supplement the facts supplied in the complaint, and

instead reiterates its conclusory statements. We therefore find that the dismissal of this

claim without leave to amend was proper.

       We further agree with the Magistrate Judge’s dismissal of Green’s claim regarding

segregated custody, which the Magistrate Judge construed as an Eighth Amendment

conditions of confinement claim. The Eighth Amendment imposes upon prison officials

a duty to provide “humane conditions of confinement.” Betts v. New Castle Youth Dev.

Ctr., 621 F.3d 249, 256 (3d Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 832

(1994)). “For an alleged deprivation to rise to the level of an Eighth Amendment

                                              4
violation, it must result in the denial of the minimal civilized measure of life’s

necessities.” Id. (internal quotations and citations omitted). Such a denial involves “the

deprivation of a single, identifiable human need such as food, warmth, or exercise . . . .”

Wilson v. Seiter, 501 U.S. 294, 304 (1991). Green stated only that he had been in

solitary confinement since October 2009, and that it was causing him psychological

distress. Dismissal was therefore correct, as Green did not allege that he was deprived of

any basic need except medical care, which is discussed in the following paragraph.

       We agree with the Magistrate Judge’s conclusion that Green failed to state an

Eighth Amendment claim regarding the denial of medical treatment for his mental health

issues and other medical concerns. In this context, the relevant inquiry is whether the

defendant was deliberately indifferent to the plaintiff’s serious medical need. See

Monmouth Cnty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987). A

serious medical need is “one that has been diagnosed by a physician as requiring

treatment or one that is so obvious that a lay person would easily recognize the necessity

for a doctor’s attention.” Colburn v. Upper Darby Twp., 946 F.2d 1017, 1023 (3d Cir.

1991). “To act with deliberate indifference to serious medical needs is to recklessly

disregard a substantial risk of serious harm.” Giles v. Kearney, 571 F.3d 318, 330 (3d

Cir. 2009). “Where a prisoner has received some medical attention and the dispute is

over the adequacy of the treatment, federal courts are generally reluctant to second guess

medical judgments and to constitutionalize claims which sound in state tort law.” United

                                              5
States ex rel. Walker v. Fayette Cnty., 599 F.2d 573, 575 n.2 (3d Cir. 1979) (internal

quotation marks omitted).

       Green complained of severe chest and stomach pain, pain with urination, and

difficulty falling asleep. Dkt. No. 28, at 7. He stated that he had a history of bipolar

disorder as well as a personality disorder with borderline and schizoid features. Id. at 5.

He claimed that he “waited seven long consecutively stressful months with

improper/inadequate medical treatment . . . before he was taken to Southwest Region

[sic] Hospital located in Greene County Pennsylvania.” Id. at 4. He also alleged that

Defendant Mitchell’s tests were inadequate to ascertain his medical condition correctly.

Id. He acknowledged that he had received medication for sleep and pain, but stated that

they were inadequate. Id. at 7. Similarly, he alleged that the prison psychologist

misdiagnosed his mental illnesses and did not provide adequate personal treatment. Id. at

4, 5. These admissions demonstrate that Green did receive some amount of medical

attention, and that he is merely disagreeing with its type and quantity. As a result, Green

was unable to show deliberate indifference, and this claim was properly dismissed

without leave to amend.

       Finally, we conclude that Green’s allegations regarding his attempts at suicide did

not state a valid claim for relief. Plaintiffs in prison-suicide cases bear the burden of

establishing three elements: “(1) the detainee had a ‘particular vulnerability to suicide,’

(2) the custodial officer or officers knew or should have known of that vulnerability, and

                                              6
(3) those officers ‘acted with reckless indifference’ to the detainee’s particular

vulnerability.”2 Colburn, 946 F.2d at 1023 (quoting Colburn v. Upper Darby Twp., 838
F.2d 663, 669 (3d Cir. 1988)). “[T]he requirement of reckless or deliberate indifference

implies that there must be a strong likelihood, rather than a mere possibility, that self-

inflicted harm will occur.” Id. at 1024 (internal quotations omitted).

         Green stated that he had a history of bipolar disorder, as well as a personality

disorder with borderline and schizoid features. See Dkt. No. 28 at 5. He claimed that he

had attempted suicide four different times at SCI-Fayette, and that on one occasion, he

asked Defendant Buzas to contact the psychological department because he felt suicidal,

but Buzas refused. Id. at 5, 6. The complaint did not indicate the dates or nature of his

four attempts, nor did it indicate whether they took place before or after the incident with

Defendant Buzas. The complaint did not allege who knew about the prior attempts.

Green therefore failed to plead facts that would support the second and third Colburn

factors by demonstrating that the defendants knew or should have known that Green was

at risk for suicide, and that they disregarded that risk. Accordingly, we find that Green

did not state an Eighth Amendment claim under the Colburn standard.3


2
  Although this standard is framed in terms of pretrial detainees, we note that the same
standard may apply to convicted prisoners. See Woloszyn v. Cnty. of Lawrence, 396
F.3d 314, 319 n.5 (3d Cir. 2005) (stating that “in developing our jurisprudence on pre-
trial detainees’ suicides we looked to the Eighth Amendment, which prohibits the
infliction of cruel and unusual punishment on convicted prisoners . . . .”).
3
    We further agree with the dismissal of Green’s claims pursuant to the Fourteenth
                                              7
                                          IV.

      For the foregoing reasons, we will affirm.




Amendment and the Americans with Disabilities Act, 42 U.S.C. § 12132, for the reasons
stated by the Magistrate Judge.
                                        8